DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on May 29, 2019 in which claims 1-20 are pending in the application.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The present invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 4, 6, 10, 12, and 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the virtual lanes corresponding to the number of lanes which are decided based on the width of the road with no lanes”. It is unclear as to how virtual lanes can correspond to a number of lanes. It is suggested that the applicant clarify the wording of claim 1.Claim 10,  has the same expression noted in claim 1 above and need to be clarified as well.
Dependent claims 1, 3, 5, 7-9, 11, 14-20 are also rejected due to their dependency.
 	Claims 4 and 12 recite the limitation “wherein the driving lane comprising total virtual lanes generated in the direction where the ego vehicle is located based on the virtual center line”. The phrase total virtual is unclear and therefore indefinite. Clarification is required.
 	Claims 6 and 13 recites the limitation “the control unit generates the virtual lane as the road with no lines”. This expression in incomprehensible. Clarification is required. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-7, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0238282 A1) in view of Shibata (US 2015/0039156 A).
 	In regard to claim 1, Kim discloses an image capturing unit (200) configured to capture a driving road image of an ego vehicle (see at least Fig. 2 and [0045]); and
a control unit configured to generate virtual lanes on a road with no lines, the virtual lanes corresponding to the number of lanes which are decided based on the width of the road with no lines, when the road with no lines is detected in front of the ego vehicle through the driving road image captured by the image capturing unit, and control (see at least [0045]-[0049] and Fig. 1),
 	Kim does not clearly disclose wherein when a front object is detected from the driving road image, the control unit controls the autonomous driving of the ego vehicle to avoid the front object and drive on the road with no lines.
 	Shibata, in the same field of endeavor, discloses wherein when a front object is detected from the driving road image, the control unit controls the autonomous driving of the ego vehicle to avoid the front object and drive on the road with no lines (see at least Figs. 2, 5, 6 and [0035]-[0037]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the features of Shibata because such modification would improve safety of the vehicle by changing a vehicle travel characteristic according to an environment around a subject vehicle.

 	In regard to claim 2, Kim discloses wherein the control unit generates the virtual lanes corresponding to the number of lanes which are decided based on a comparison result between the width of the road with no lines and a preset reference road width, wherein the reference road width is equal to or more than double a road width which is preset in consideration of a vehicle width (see at least [0016], [0048]).

 	In regard to claim 3, the combination of Kim and Shibata discloses wherein when the width of the road with no lines is equal to or more than the reference road width, the control unit generates the virtual lanes by generating a virtual center line on (see Shibata [0009]).

 	In regard to claim 4, the combination of Kim and Shibata discloses wherein when the front object detected from the driving road image is a fixed obstacle, the control unit determines whether the ego vehicle can bypass the fixed obstacle on a driving lane, based on the width of the driving lane, the size of the fixed obstacle and the vehicle width, and controls autonomous driving of the ego vehicle according to the determination result (see Shibata Fig. 5 and [0062], [0063]), wherein the driving lane comprises total virtual lanes generated in the direction where the ego vehicle is located based on the virtual center line (see Shibata Fig. 5 and [0062], [0063]).

 	In regard to claim 5, the combination of Kim and Shibata discloses wherein when it is determined that the ego vehicle cannot bypass the fixed obstacle on the driving lane, the control unit controls the autonomous driving of the ego vehicle to bypass the fixed obstacle through an opposite lane,
wherein the opposite lane comprises a virtual lane generated in the opposite side of the driving lane based on the virtual center line (see Shibata [0082]).

 	In regard to claim 6, the combination of Kim and Shibata discloses wherein when the width of the road with no lines is less than the reference road width, the (see Shibata [0034], [0036] and Fig. 5).

 	In regard to claim 7, the combination of Kim and Shibata discloses wherein when the front object detected from the driving road image is a driving front vehicle, the control unit controls the autonomous driving of the ego vehicle in consideration of the driving direction of the front vehicle, such that the ego vehicle avoids the front vehicle, wherein when the front vehicle is driving in the same direction as the ego vehicle, the control unit controls the autonomous driving of the ego vehicle to maintain a distance from the front vehicle (see Shibata [0062]- [0053] and Fig. 5), wherein the avoidance reversing distance is a reversing distance from the current location of the corresponding vehicle to a point where the width of the road with no lines becomes equal to or more than the reference road width (see Shibata [0062]- [0053] and Fig. 5).

 	In regard to claim 10, Kim discloses autonomous driving control apparatus comprising:
 	an image capturing unit (200) configured to capture a driving road image of an ego vehicle (see at least Fig. 2 and [0045]); and
 	a control unit configured to generate virtual lanes on a road with no lines, the virtual lanes corresponding to the number of lanes which are decided based on the width of the road with no lines, when the road with no lines is detected in front of the ego vehicle through the driving road image captured by the image capturing unit, and control autonomous driving of the ego vehicle to drive on one of the generated virtual (see at least [0045]-[0049] and Fig. 1), wherein the reference road width is equal to or more than double a lane width which is preset in consideration of a vehicle width (see [0016], [0048]),
 	Kim does not clearly disclose, wherein when the width of the road with no lines is less than a preset reference road width, the control unit generates the virtual lane as the road with no lines, wherein the control unit determines whether the ego vehicle can bypass a fixed obstacle detected from the driving road image, and controls autonomous driving of the ego vehicle according to the determination result.
 	Shibata, in the same field of endeavor, discloses wherein when the width of the road with no lines is less than a preset reference road width, the control unit generates the virtual lane as the road with no lines (see at least [0034], [0036]), wherein the control unit determines whether the ego vehicle can bypass a fixed obstacle detected from the driving road image, and controls autonomous driving of the ego vehicle according to the determination result (see at least [0083], [0035], [0036], Figs. 2, 5, 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the features of Shibata because such modification would improve safety of the vehicle by changing a vehicle travel characteristic according to an environment around a subject vehicle.

 	In regard to claim 11, the combination of Kim and Shibata discloses wherein when it is determined that the ego vehicle cannot bypass the fixed obstacle on the virtual lane where the ego vehicle is driving, based on the width of the virtual lane, the size of the fixed obstacle, and the vehicle width, the control unit rescans a driving route, (see Shibata [0035]- [0037] and Figs. 2, 5, 6).

As to claims 12-18, they are method claims that recite substantially the same limitations as the corresponding Apparatus claims 1-7.   As such, claims 12-18 are rejected for substantially the same reasons given for the corresponding claims 1-7 above and are incorporated herein.

Allowable Subject Matter
8.	Claims 8-9, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claims 8-9, 19-20, the prior art of record fails to disclose:
“wherein when the front vehicle is driving toward the ego vehicle, the control unit decides which vehicle is to reverse between the ego vehicle and the front vehicle, based on driving history information of the ego vehicle and driving history information of the front vehicle which is received through the vehicle communication unit,
wherein the driving history information comprises width information of the road with no lines and distance information indicating the distance that the corresponding vehicle has driven on the road with no lines.”.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 The references:
 	 Kang (US 2018/0247138) discloses in [0022] “The generating of the virtual lane may include generating the virtual lane based on location information of the vehicle and road information corresponding to the location information”, and in [0033] “The road information may include any one or any combination of a width of a road at the location, a number of lanes on the road at the location, and a condition of the road at the location.”
 	Yang et al., US 2018/0224856, discloses a method of determining a driving lane of an autonomous vehicle may include an autonomous driving logic of an electronic control unit (ECU) configured to classify at least one object sensed in front of the autonomous vehicle as a stationary object or a moving object, generate a clustering group by clustering the stationary object, determine a boundary of an entire driving road based on a position of a moving object approaching the subject vehicle among the moving objects and the clustering group, and compare positions of a plurality of lanes based on widths of the lanes for travel of the subject vehicle with the boundary of the entire driving road and determine a driving lane of the subject vehicle. 
 	Zeng et al., US 2015/0120138, discloses in [0035] “ The collision avoidance system 16 uses the scan points 26 from the LiDAR sensor 18 to detect the target vehicle 14, and if necessary, determines an evasive steering path 20 around the target vehicle 14 while avoiding other objects 22, such as construction barrels, guard rails, 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661